Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 26, 2021

                                      No. 04-21-00316-CR

                              EX PARTE Michael Thomas PAUL
                                       Appellant

                  From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR1068-W1
                        Honorable Stephanie R. Boyd, Judge Presiding


                                         ORDER
        The clerk's record in this habeas corpus appeal was complete August 24, 2021. No
evidentiary hearing was held in the habeas proceeding. We order appellant’s brief
due September 15, 2021. See TEX. R. APP. P. 31.1; 4th Tex. App. (San Antonio) Loc. R.
8.2. The brief of the State is due within 20 days after the date appellant’s brief is filed. Id. A
reply brief, if any, must be filed within 10 days after the State’s brief is filed. Id



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court